DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
1.	The amendment filed 06/29/2022 has been entered.
2.	Claims 2-5,9,10 are objected to.
3.	Claims 1,8 are amended.
4.	Claims 1-11 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by over US 20180081045 A1 (Gylys et al.).

                       Claim 1, Gylys teaches a measurement arrangement (see figure 1 para 13 note LADAR system 10) for measuring the travel time of a laser beam (see figure 1 para 14 note measure distance), comprising 
                      a laser device (see figure 1 para 20 note laser 28) configured to emit laser light (see figure 1 para 14 note signal 22 is a laser signal) with a laser wavelength (para 16 note wavelength) toward the surrounding environment (see figure 1 para 14 note target 32), 
                      one or more light detectors (see figure 1 note receiver 40) configured to absorb inbound laser light after it has been reflected back (para 14 note reflected) towards the measurement arrangement from an object in the surrounding environment (see figure 1 Ref target 32), 
                      a control unit (para 13 note controller 12) configured to calculate the travel time either by recording the emission time of sequential laser pulses at the laser device and the absorption time of each laser pulse at the one or more light detectors, or by determining the phase-shift of continuous-wave laser light between emission and absorption (para 16 note distance and time delay), 
                   on a light path from the object in the surrounding environment to the one or more light detectors (see figure 1 para 13 note receiver 40), an order-sorting filter (see figure 1 para 29 note receiver filter 42 is tunable, Para 48 note filter 42 includes series of filter elements and also note bandpass filter 54) configured to transmit laser light only in a first wavelength range (para 31 note receiver center wavelength 46 and return center wavelength 38. Para 34, Para 48 note bandpass filter 54 is configured to transmit a band of wavelengths that encompasses the receiver center wavelength 46), and a scanning Fabry-Perot interferometer (para 49 note  Fabry-Pérot interferometer) configured to transmit laser light only in a cavity resonance wavelength range (para 48 note etalon 56 and center wavelength, para 49 note Fabry-Pérot interferometer. Para 53),
                   wherein the first wavelength range is broader (para 50 note broad band of wavelength. Para 53) than the cavity resonance wavelength range, a voltage source connected to the scanning Fabry-Perot interferometer, so that the cavity resonance wavelength range can be changed by altering the voltage applied to the scanning Fabry-Perot interferometer (para 51 note adjust air gap and also note piezo electric elements, Para 49, Para 98), wherein the control unit is configured to retrieve from a sensor measurement data relating to the laser wavelength (para 79 note transmitter wavelength) of the laser light emitted by the laser device, and to shift the center of the cavity resonance wavelength (see figure 5 Ref 106 para 59, para 65 note adjusting center wavelength. Para 81-83) range based on the retrieved measurement data by altering the voltage applied to the scanning Fabry-Perot interferometer (para 49).
                          Claim 8, Gylys teaches a method for measuring the travel time of a pulsed laser beam (see figure 1 para 13 note LADAR system 10), comprising: 
                            emitting, by a laser device (see figure 1 para 20 note laser 28) laser light (see figure 1 para 14 note signal 22 is a laser signal) with a laser wavelength toward the surrounding environment (see figure 1 para 14 note target 32), 
                           absorbing, by one or more light detectors (see figure 1 para 13 note receiver 40) inbound laser light after it has been reflected (para 14 note reflected) back towards a measurement arrangement from an object in the surrounding environment (see figure 1 Ref target 32), and
                           calculating, by a control unit (para 13 note controller 12), the travel time either by recording an emission time of sequential laser pulses at the laser device and an absorption time of each laser pulse at the one or more light detectors, or by determining the phase-shift of continuous-wave laser light between emission and absorption (para 16 note distance and time delay),
                       wherein on a light path from an object in the surrounding environment to the one or more light detectors (see figure 1 para 13 note receiver 40), first an order-sorting filter (see figure 1 para 29 note receiver filter 42 is tunable, Para 48 note filter 42 includes series of filter elements and also note bandpass filter 54) is disposed and configured to transmit laser light only in a first wavelength range (para 31 note receiver center wavelength 46 and return center wavelength 38. Para 34, Para 48 note bandpass filter 54 is configured to transmit a band of wavelengths that encompasses the receiver center wavelength 46), and then a scanning Fabry-Perot interferometer (para 49 note  Fabry-Pérot interferometer) is disposed and configured to transmit laser light only in a cavity resonance wavelength range (para 48 note etalon 56 and center wavelength, para 49 note Fabry-Pérot interferometer. Para 53), 
                      wherein the first wavelength range is broader (para 50 note broad band of wavelength. Para 53) than the cavity resonance wavelength range, 
                       wherein a voltage source is connected to the scanning Fabry-Perot interferometer, so that the cavity resonance wavelength range can be changed by altering the voltage applied to the scanning Fabry-Perot interferometer (para 51 note adjust air gap and also note piezo electric elements, Para 98 note solid etalon), and 
                                  wherein the control unit retrieves from a sensor measurement data relating to the laser wavelength of the laser light emitted by the laser device (para 79 note transmitter wavelength), and shifts the center of the cavity resonance wavelength (see figure 5 Ref 106 para 59, para 65 note adjusting center wavelength. Para 81-83) range based on the retrieved measurement data by altering the voltage applied to the scanning Fabry-Perot interferometer (para 49).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6,11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180081045 A1 (Gylys et al.) in view of JP 2007085832 A (MIYAZAKI )1.

                     Claim 6, Gylys teaches the measurement arrangement according to claim 1. Gylys fails but MIYAZAKI teaches wherein the sensor is a temperature sensor (line 114-115 note figure 1 temperature detection unit 16) configured to measure the temperature of the laser device (line 114-115 note detects the temperature of the light emitting element), the measurement data comprises temperature values (line 114-115  note transmits it to the distance measurement control circuit), and that the control unit is configured to retrieve from said temperature sensor a temperature value (line 121 A/D converter and digital data), and retrieve from stored calibration data a tabulated laser wavelength value which corresponds to the retrieved temperature value, and shift the center of the cavity resonance wavelength range to the tabulated laser wavelength value (line 87-92 note storing and also note transmission band adjusting means adjusts the center wavelength of the light transmitted through the bandpass filter based on this correspondence. Line 23 note wavelength and temperature ).
                             It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Gylys and MIYAZAKI because MIYAZAKI teaches (line 62-63 note improved S/N ratio also note cost reduction).
                           Claim 11, Gylys teaches the method according to claim 8. Gylys fails but MIYAZAKI teaches wherein the sensor is a temperature sensor (line 114-115 note figure 1 temperature detection unit 16) configured to measure the temperature of the laser device (line 114-115 note detects the temperature of the light emitting element), the measurement data comprises temperature values (line 114-115  note transmits it to the distance measurement control circuit), and that the control unit retrieves from said temperature sensor a temperature value (line 121 A/D converter and digital data), and retrieves from stored calibration data a tabulated laser wavelength value which corresponds to the retrieved temperature value, and shifts the center of the cavity resonance wavelength range to the tabulated laser wavelength value (line 87-92 note storing and also note transmission band adjusting means adjusts the center wavelength of the light transmitted through the bandpass filter based on this correspondence. Line 23 note wavelength and temperature ).
                           It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Gylys and MIYAZAKI because MIYAZAKI teaches (line 62-63 note improved S/N ratio also note cost reduction).


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180081045 A1 (Gylys et al.) in view of US 20180069367 A1 (Villeneuve et al.).
                       Claim 7, Gylys teaches the measurement arrangement according to claim 1. Gylys fails but Villeneuve teaches wherein the light path from the object in the surrounding environment to the one or more light detectors comprises reflection at the first scanning reflector (see figure 1 Ref 115,120).
                           It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Gylys and Villeneuve because Villeneuve teaches (para 48 note mirror can direct light to receiver).
Allowable Subject Matter
Claims 2-5,9-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                       Regarding Claims 2,3,9,10 the closest prior art, neither alone nor in combination, sufficiently discloses the claimed invention in such a way that the combination of limitations would be rendered anticipatory or obvious to one of ordinary skill in the art. The closest prior art Gylys teaches adjusting the center wavelength but fails to teach all the elements of claimed invention. Claim 4-5 depends on claim 2 However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Response to Arguments
Applicant's arguments filed  have been fully considered but they are not persuasive. 

                                     In response to applicants argument (page 12, last paragraph) that the claimed invention provide distinct advantages that are not provided by any references cited in present office action, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

                                     Applicants argument (page 13, second last paragraph) relating to laser wavelength is not persuasive because claim language is broad. Claim1 and claim 8 broadly recites “wherein the control unit is configured to retrieve from a sensor measurement data relating to the laser wavelengthtransmitter center wavelength and the Doppler offset. Gylys adjusting includes transmitter wavelength and also the doppler offset. Applicant is claiming that the retrieval of data from sensor includes data relating to the laser wavelength and Gylys also teaches transmitter center wavelength.  Therefore applicants argument that Gylys is not teaching adjustment of wavelength related to transmitted laser signal is not valid.
In response to applicants argument (page 15-16) regarding claim 6,7, and 11, applicant says that the prior art applied does not cure the deficiencies but does not explain why. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDA NASER whose telephone number is (571)272-5233. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANJIDA NASER/Examiner, Art Unit 3645     

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645